Citation Nr: 1500929	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-47 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to degenerative joint disease of the left knee or lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965; July 1969 to July 1972; and, March 1977 to February 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Board remanded the case to the RO for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for a new VA examination. The August 2013 VA examiner provided a negative nexus opinion regarding the Veteran's hip condition claimed as secondary to either his service connected knee or back condition.  Clarification, however, is required prior to adjudication of the claim. 

In response to the Board's June 2013 remand, an addendum opinion was made in August of 2013.  The examiner, upon review of the claims file, concluded that the Veteran "did not have a current condition of the left hip, per se; x-rays of the bilateral hips show symmetrical mid DJD.  However, he does have pain referred to the left hip by his severe lumbar stenosis with left > right radiculopathy."  Ultimately, the VA examiner concluded that there "is no specific disability of the left hip separate or distinct from the veteran's left knee or back."  The examiner's report fails to reconcile the conclusion that there is no separate and distinct left hip disability with the finding of left hip degenerative joint disease on x-ray and is therefore inadequate.  

The Board notes that in an August 2005 VA examination, an examiner noted functional limitations of the left hip in the form of motor weakness.  In July of 2006, a VA physician told the Veteran he may benefit from steroid injections in the hips because he has evidence of bursitis.  

In the March 2010 VA examination, the Veteran was diagnosed with stable mild degenerative changes of bilateral hips.  Functional limitation was noted, and the examiner went on the state that the hip changes can be associated with alteration of body mechanics by injury to another joint such as a knee, but due to the Veteran's age, the examiner could not say for sure if the knee was a contributing factor.  Most recently, in a June 2012 VA treatment note, the Veteran was seen for a fall down concrete steps due to his left hip locking up and severe pain.  Therefore, the record evidences both an objective diagnostic condition of the left hip, and a functional impairment associated with the left hip.  

Due to the failure to substantially address the remand's directives, and the significant clarity issues, a new examination must be performed to afford the veteran all due consideration. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left hip disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding records with the claims file.  

2. Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding VA treatment records since June 2012.  

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the nature and severity of his left hip disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the electronic claims file.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

Specifically, the examiner must discuss whether it is at least as likely as not (a 50 percent probability or greater) that:

(a) a left hip disorder is caused by the service connected left knee disability; 
   
(b) a left hip disorder is aggravated (permanently worsened beyond its natural course) by the service connected left knee disability;
   
(c) a left hip disorder is caused by the service connected lumbar spine disability; and, 
   
(d) a left hip disorder is aggravated by the service connected lumbar spine disability.  

The Board notes the record suggests the Veteran has bursitis and degenerative joint disease in the left hip.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




